                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

WILLIAM REX SELLERS                                                               PLAINTIFF

v.                           CASE NO. 5:18-CV-00055 BSM

JONATHAN WISCAVER, et al.                                                      DEFENDANTS

                                            ORDER

       Defendants’ motion for sanctions [Doc. No. 23] is granted in part, and William Sellers

is ordered to reimburse $127.56 in costs to defendants within thirty days of this order for

failing to appear for his deposition. This lawsuit will be dismissed without prejudice if

Sellers fails to pay the costs within thirty days of this order or if he again fails to appear for

his deposition. See Aziz v. Wright, 34 F.3d 587, 589 (8th Cir. 1994) (authorizing dismissal

as a Rule 37(d) sanction if a party fails to appear for his deposition).

       IT IS SO ORDERED this 28th day of May 2019.




                                                     UNITED STATES DISTRICT JUDGE
